UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4388



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARREN OLIVER ROBINSON, a/k/a Stretch, a/k/a
Desaun Talib Bethel,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-04-52)


Submitted:   July 13, 2005                 Decided:   July 28, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jacqueline Ann Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant.     Thomas Edward Johnston, United
States Attorney, Wheeling, West Virginia, Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darren Oliver Robinson seeks to appeal his conviction for

possession with intent to distribute cocaine base and his 202-

month sentence of imprisonment.   In criminal cases, the defendant

must file an appeal within ten days of the entry of judgment or the

notice of appeal by the government.    Fed. R. App. P. 4(b)(1)(A).

When a notice of appeal is filed within thirty days of the

expiration of the appeal period, the district court may grant an

extension, with or without a motion, upon a showing of excusable

neglect or good cause.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 352-53 (4th Cir. 1985).

           The district court entered its judgment on February 16,

2005.    Under Rule 4(b)(1)(A), Robinson had ten days, or until

March 3, 2005, to file a notice of appeal.1   Under Houston v. Lack,

487 U.S. 266 (1988), the notice of appeal was filed on April 4,

2005, which was after the ten-day period expired but within the

thirty-day excusable neglect period.2 Because the notice of appeal

was filed within the excusable neglect period, we remand the case



     1
      See Fed. R. App. P. 26(a)(2) (providing that intermediate
Saturdays, Sundays, and legal holidays are excluded when period is
less than eleven days).
     2
      The notice of appeal was date stamped and entered by the
district court on April 6, 2005, but the notice also contained a
second date stamp reflecting a date of April 4, 2005, thereby
suggesting Robinson had delivered it to prison officials for
mailing prior to the expiration of the thirty-day excusable neglect
period.

                               - 2 -
to the district court for the court to determine whether Robinson

has shown excusable neglect or good cause warranting an extension

of the ten-day appeal period.    The record, as supplemented, will

then be returned to this court for further consideration.    We also

defer ruling on the United States’ motion to dismiss the appeal

pending the district court’s determination.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            REMANDED




                                - 3 -